                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

NAUTILUS INSURANCE COMPANY,

       Plaintiff,
v.                                                 Case No. 8:18-cv-2778-T-60CPT

A.J. CARDINAL GROUP LLC d/b/a
EAGLE ONE SECURITY FORCE;
ANDRE JENNINGS, SR.; and
ALEJANDRO URIBE,

      Defendants.
______________________________________/

            ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on consideration of the report and

recommendation of Christopher P. Tuite, United States Magistrate Judge, entered on

August 1, 2019. (Doc. # 31). Judge Tuite recommends that Plaintiff’s Motion for Default

Final Judgment against Defendants A.J. Cardinal Group LLC and Andre Jennings, Sr.

(Doc. # 28) be denied without prejudice. Neither Plaintiff nor Defendants filed an

objection to the report and recommendation, and the time to object has expired.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d

732 (11th Cir. 1982). In the absence of specific objections, there is no requirement that a

district judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject, or modify, in whole or in part, the

findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge reviews

legal conclusions de novo, even in the absence of an objection. See Cooper-Houston v. S.
Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994) (table).

        Upon due consideration of the record, including Judge Tuite’s report and

recommendation, the Court adopts the report and recommendation. The Court agrees

with Judge Tuite’s detailed and well-reasoned factual findings and legal conclusions.

Consequently, Plaintiff’s motion is denied without prejudice.

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

(1)     The report and recommendation (Doc. # 31) is ACCEPTED and ADOPTED.

(3)     Plaintiff’s Motion for Default Final Judgment against Defendants A.J. Cardinal

        Group LLC and Andre Jennings, Sr. (Doc. # 28) is DENIED WITHOUT

        PREJUDICE.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 9th day of October,

2019.




                                        Page 2 of 2
